IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 24, 2009

                                     No. 08-51067                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DONALD R THOMAS,

                                                   Plaintiff - Appellant
v.

PETE GEREN, Secretary of the Army,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                     for the Western District of Texas, Waco
                             USDC No. 6:07-CV-291


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Donald R. Thomas appeals the district court’s grant of summary judgment
for the Secretary of the Army. Thomas was a civilian employee of the Army at
Fort Hood, Texas. In his complaint, he alleged that he was subjected to a hostile
work environment as reprisal for his prior complaints of employment
discrimination. Specifically, Thomas complained that he was denied a secret
security clearance; he was denied a lateral transfer to a position with the same


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-51067

pay and benefits as the position he held; his supervisor reclassified his position
to defeat his complaint of non-selection for the lateral transfer; and his
supervisor threatened him with termination if the newly reclassified positions
were upgraded.     The Department of Defense conducted an investigation of
Thomas’s complaint. Following a hearing, the Department of the Army issued
its decision, finding that Thomas was not the victim of discrimination.
      Thomas filed a complaint against the Secretary of the Army in federal
district court. The Secretary filed a motion for summary judgment, supported
with evidence, including a transcript of the hearing conducted by the
Department of Defense EEO Complaint Investigator. Thomas did not respond
to or oppose the summary judgment motion. The district court, in a thorough
opinion, examined the evidence presented by the Secretary, and concluded that
Thomas had failed to present any evidence of an adverse employment action.
The district court stated further that Thomas’s claims of a hostile work
environment based on denial of a security clearance he did not need, failure to
be selected for a lateral transfer, the reclassification of his position, and an
alleged threat by a supervisor that “someone” would have to be let go if his
position were upgraded were nothing more than the problems any employee
might face in an office setting. Accordingly, the district court granted summary
judgment for the Secretary.
      We have reviewed the record and we agree with the district court that
Thomas failed to present or point to any evidence that the employment actions
he identified, even assuming that they constitute adverse employment actions,
were in any way connected to his prior employment discrimination complaints.
Because Thomas has failed to demonstrate the existence of a genuine issue of
material fact, we AFFIRM the summary judgment, essentially for the reasons
stated by the district court.
                                                                    AFFIRMED.

                                        2